Citation Nr: 0704759	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  06-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial compensable rating for ganglion 
cyst of the right wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision, in which the RO 
granted the veteran service connection for a ganglion cyst of 
the right wrist with a noncompensable rating, effective 
December 24, 2002.  The RO continued the noncompensable 
rating in an April 2005 rating decision.  The veteran filed a 
notice of disagreement (NOD) in May 2005, and the RO issued a 
statement of the case (SOC) in January 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In February 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

In this regard, the Board notes that the veteran is service 
connected for a ganglion cyst of the right wrist.  The RO has 
analogously rated the veteran's disability using the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819 
for benign skin neoplasms.  This disability is rated as 
disfigurement of the head, face, or neck (using DC 7800), 
scars (using DCs 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.

In February 2005, the veteran underwent a VA examination.  
The examination report shows that the veteran had pain with 
any types of range of motion.  There were noted to be some 
sensation changes of the hand.  Further, the veteran had a 
positive Tinels sign over the median nerve of the wrist and 
loss of grip strength.  Certain diagnoses included right 
wrist degenerative joint disease and right carpal tunnel 
syndrome.

The Board notes that although the above-noted symptoms and 
diagnoses were noted during the February 2005 VA examination, 
there is no opinion stating whether such symptoms and 
diagnoses are manifestations of the veteran's service-
connected ganglion cyst of the right wrist.  Moreover, in his 
January 2007 written brief, the veteran's representative 
argued that the February 2005 examiner did not offer an 
opinion as to whether the conditions noted above, were caused 
or aggravated by the service-connected ganglion cyst of the 
right wrist.  The representative also argued that the 
February 2005 VA examiner did not note that he had reviewed 
the veteran's claims file prior to the examination.

Based on the above, the Board finds that the February 2005 VA 
examination is not adequate to rate the veteran's service-
connected ganglion cyst of the right wrist and another VA 
examination is necessary which addresses all symptomatology 
and diagnoses related to the veteran's service-connected 
ganglion cyst of the right wrist.  Accordingly, the RO should 
arrange for the veteran to undergo VA orthopedic and skin 
(scars) examinations, by a physician(s), at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination(s), without good 
cause, may well result in a denial of the original claim for 
a higher rating.  38 C.F.R. § 3.655(b) (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination(s), the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and evidence pertinent to 
his claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant provide all evidence in his possession, and ensure 
that its letter meets the requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to his claim on 
appeal.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its letter to the 
veteran meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period. 

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo orthopedic and skin 
(scar) examinations for his ganglion cyst of 
the right wrist, by a physician(s), at an 
appropriate VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician(s) designated to examine the 
veteran, and the report(s) of examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.  

Orthopedic Examination
Any appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  All current 
manifestations of the veteran's ganglion 
cyst of the right wrist should be 
determined and discussed, including any 
limitation of motion and neurologic 
defects.  The examiner should also 
determine whether the veteran's diagnoses 
of degenerative joint disease and right 
carpal tunnel syndrome are manifestations 
of the veteran's service-connected 
ganglion cyst of the right wrist.

Numerical values should be assigned to 
flexion and extension motion test results, 
and whether or not, and to what degree, 
any limitation of motion is due to pain 
should be determined.  The examiner should 
assess and discuss the existence and 
severity of any functional loss due to 
repetitive motion, pain on motion, 
weakness, instability, incoordination, or 
other functional impairment.  

Skin (Scar) Examination
The examiner should specifically comment 
on the size of the affected area; whether 
the ganglion cyst (scar) is tender, 
painful, or productive of limitation of 
function; and whether there is tissue or 
skin loss.  If it is determined that the 
veteran's disability includes involvement 
of the bones, vascular or nerves, the 
examiner should so indicate.  Unretouched 
color photographs of the affected area 
should be obtained and associated with the 
claims file.  If referral to another 
specialist is necessary to fully assess 
the disorder, then this should be 
undertaken in conjunction with this 
REMAND.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for the 
scheduled examination(s), the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled examination sent to 
him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


